ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 04-261, concluding that C. AARON PATEL, *588a/k/a CHIRAYU A. PATEL, of HACKENSACK, who was admitted to the bar of this State in 1996, should be reprimanded for violating RPC 1.15(a)(negligent misappropriation of trust funds) and RPC 1.15(d) (failure to comply with recordkeeping requirements of R. 1:21-6), and good cause appearing;
It is ORDERED that C. AARON PATEL, a/k/a CHIRAYU A. PATEL is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.